Case 1:18-cv-07291-VSB-RWL Document 74-2 Filed 08/10/20 Page 1 of 2




                   EXHIBIT 2
                        Case 1:18-cv-07291-VSB-RWL Document 74-2 Filed 08/10/20 Page 2 of 2
AWX 1.7201 -0.0099 -0.57% : Avalon Holdings Corporation - Yahoo Finance                                                                                                         8/4/20, 12)39 PM




  AvalonHome
  Finance Holdings Corporation
                Watchlists      (AWX)
                           My Portfolio                     Screeners      Premium
                                                                     Add to watchlist
                                                                                               Markets         News
                                                                                                  Visitors trend 2W       10W          9M
                                                                                                                                                                     Premium - Try it free
  NYSE American - Nasdaq Real Time Price. Currency in USD


  1.7201 -0.0099 (-0.57%)
                                                                                                                                            Quote Lookup


  As of 10:50AM EDT. Market open.


    Summary       Company Outlook             Chart      Conversations       Statistics      Historical Data     Proﬁle         Financials     Analysis     Options


                                                                                                                                                                                         Full screen
     Indicators       Comparison            Jan 01, 2018 - Dec 31, 2018                   Interval 1D           Line            Draw


     AWX 2.6800




                                     Simply Wall St. • 21 days ago

                                     Have Insiders Been Buying Avalon Holdings
                                     Corporation (NYSEMKT:AWX) Shares This Year?
                                     We often see insiders buying up shares in companies that perform
                                     well over the long term. Unfortunately, there are...

                                     Ad Stansberry Research                                                               ...
                                                                                                                                             Motley Fool Makes 5G Buy Alert
                                     Man Who Predicted Rise of AMZN Has New
                                                                                                                                                    1 5G Stock Poised to Soar in 2020.
                                     Prediction                                                                                                     Man Who Called Shopify and Tesla
                                     He called bottom of stocks in '09, and recommended AMZN before                                                 Has Bold 5G Prediction

                                     it soared an extraordinary 1,800%. Now he has a surprising new…
                                     prediction for 2020.
                                     PR Newswire • 3 months ago

                                     Avalon Holdings Corporation Announces First
                                     Quarter Results
                                     Avalon Holdings Corporation (NYSE Amex:AWX) today announced


https://finance.yahoo.com/quote/AWX/chart?p=AWX#eyJpbnRlcnZhbCI…UsImNoYXJ0TmFtZSI6ImNoYXJ0IiwicGFuZWxOYW1lIjoiY2hhcnQifX19fQ--                                                            Page 1 of 4
